Page 1 Registration Nos. 033-16567/811-5299 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N - 1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post - Effective Amendment No. 28 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 31 /X/ T. ROWE PRICE SCIENCE & TECHNOLOGY FUND, INC. Exact Name of Registrant as Specified in Charter 100 East Pratt Street, Baltimore, Maryland 21202 Address of Principal Executive Offices 410 - 345 - Registrant’s Telephone Number, Including Area Code David Oestreicher 100 East Pratt Street, Baltimore, Maryland 21202 Name and Address of Agent for Service Approximate Date of Proposed Public Offering May 1, 2011 It is proposed that this filing will become effective (check appropriate box): / / Immediately upon filing pursuant to paragraph (b) /X / On May 1, 2011 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / On (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: Page 2 / / This post - effective amendment designates a new effective date for a previously filed post - effective amendment. Page 3 T. Rowe Price Science & Technology Fund Prospectus T. Rowe Price Science & Technology Fund—Advisor Class Prospectus T. Rowe Price Statement of Additional Information Page 4 PART C OTHER INFORMATION Item 28. Exhibits (a)(1) Articles of Incorporation, dated August 25, 1987 (electronically filed with Amendment No. 13 dated February 28, 1994) (a)(2) Amended Articles of Incorporation, dated May 1, 1991 (electronically filed with Amendment No. 13 dated February 28, 1994) (a)(3) Articles Supplementary, dated March 14, 2000 (electronically filed with Amendment No. 16 dated March 27, 2000) (b) By-Laws of Registrant, as amended October 21, 1987, April 19, 1990, May 1, 1991, July 21, 1999, February 5, 2003, April 21, 2004, February 8, 2005, and July 22, 2008 (electronically filed with Amendment No. 29 dated April 28, 2009) (c) See Article FIFTH, Capital Stock, paragraphs (B)-(E) of the Articles of Incorporation, (electronically filed with Amendment No. 13); and Article II, Shareholders, in its entirety, and Article VIII, Capital Stock, in its entirety, of the Bylaws (d)(1) Investment Management Agreement between
